              Case 3:19-cv-05761-BHS Document 26 Filed 08/31/20 Page 1 of 3



 1

 2

 3

 4

 5   Patrick McMahon
     Attorney for Defendant Chris Olsen
 6   Carlson & McMahon, PLLC
     715 Washington Street
 7   P.O. Box 2965
     Wenatchee, WA 98807-2965
 8
     509-662-6131
 9
     509-663-0679 Facsimile
     patm@carlson-mcmahon.org
10
                                                    THE HONORABLE BENJAMIN H. SETTLE
11

12                              UNITED STATES DISTRICT COURT
13                 WESTERN DISTRICT OF WASHINGTON AT TACOMA
14

15   JASON E. MILLER, an individual,                    NO. 3:19-cv-05761-BHS
16
              Plaintiff,                                STIPULATION AND ORDER OF
17
                                                        DISMISSAL WITH PREJUDICE
             v.
18                                                      (AS TO DEFENDANT OLSEN
19
     CHAD PRENTICE, a Washington State Patrol           ONLY)
     Trooper, and CHRIS OLSEN, a La Center Police
20
     Officer,
21

22            Defendants.
23
             THE ABOVE-ENTITLED ACTION, having been fully settled and
24

25   compromised, the undersigned attorneys for the respective parties, hereby
26
     stipulate to the entry of an Order of Dismissal with Prejudice as to only
27

28   Defendant, Chris Olsen, a La Center Police Officer, and issues and without cost
29
     or attorney fees to either party.
30




     STIPULATION AND ORDER OF DISMISSAL WITH              Carlson & McMahon, PLLC
                                                      715 Washington Street / Post Office Box 2965
     PREJUDICE (DEFENDANT OLSEN ONLY)                        Wenatchee, WA 98807-2965
     Page 1                                               (509) 662-6131 Fax (509) 663-0679
            Case 3:19-cv-05761-BHS Document 26 Filed 08/31/20 Page 2 of 3



 1

 2   DATED: August 28, 2020.                       DATED: August 28, 2020.
 3
     CARLSON & McMAHON, PLLC                       MACDONALD HOAGUE &
 4
                                                   BAYLESS
 5

 6
     By:   /s/ Patrick McMahon                     BY: /s/ Joseph R. Shaeffer
 7
           PATRICK McMAHON                             JOSEPH R. SHAEFFER
 8         WSBA #18809                                 WSBA #33273
 9         Attorney for Defendant,                     Attorney for Plaintiff
           Chris Olsen
10
                                                   DATED: August 28, 2020.
11

12                                                 MACDONALD HOAGUE &
                                                   BAYLESS
13

14

15                                           BY: /s/ Jesse A. Wing
                                                 JESSE A. WING
16
                                                 WSBA #27751
17                                               Attorney for Plaintiff
18                                      ORDER
19
           THE ABOVE MATTER coming on regularly for hearing this date in
20

21   open court upon the stipulation of the parties for the entry of an Order of
22
     Dismissal with Prejudice as to only Defendant, Chris Olsen, a La Center Police
23

24   Officer, and without cost or attorney fees to either party, NOW, THEREFORE,
25
           IT IS HEREBY ORDERED, ADJUDGED and DECREED that the above
26

27   action be and the same is hereby dismissed with prejudice, as to only Defendant,
28
     Chris Olsen, a La Center Police Officer, and without cost or attorney fees to
29

30   either party.


     STIPULATION AND ORDER OF DISMISSAL WITH               Carlson & McMahon, PLLC
                                                       715 Washington Street / Post Office Box 2965
     PREJUDICE (DEFENDANT OLSEN ONLY)                         Wenatchee, WA 98807-2965
     Page 2                                                (509) 662-6131 Fax (509) 663-0679
           Case 3:19-cv-05761-BHS Document 26 Filed 08/31/20 Page 3 of 3



 1
           DONE this 31st day of August, 2020.
 2

 3

 4

 5

 6
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge
 7

 8
     Presented By:
 9

10   CARLSON & McMAHON, PLLC
11
     By    /s/ Patrick McMahon
12         PATRICK McMAHON, WSBA #18809
13         Attorney for Defendant, Chris Olsen
14
     Approved as to Form and Content;
15
     Notice of Presentation Waived:
16

17
     MACDONALD HOAGUE & BAYLESS
18

19   BY: /s/ Joseph R. Shaeffer
20
         JOSEPH R. SHAEFFER, WSBA #33273
         Attorney for Plaintiff
21

22

23
     Approved as to Form and Content;
     Notice of Presentation Waived:
24

25   MACDONALD HOAGUE & BAYLESS
26

27
     BY: /s/ Jesse A. Wing
28       JESSE A. WING, WSBA #27751
29       Attorney for Plaintiff
30




     STIPULATION AND ORDER OF DISMISSAL WITH               Carlson & McMahon, PLLC
                                                       715 Washington Street / Post Office Box 2965
     PREJUDICE (DEFENDANT OLSEN ONLY)                         Wenatchee, WA 98807-2965
     Page 3                                                (509) 662-6131 Fax (509) 663-0679
